In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered October 12, 1976, which is in favor of defendant and against him, upon a jury verdict. Judgment affirmed, with costs. Plaintiff-appellant, a newly employed worker on a press brake machine, disregarded the sign prominently placed in front of him, and the warnings of his foreman, and placed his hand within the die area, thus sustaining injuries. The verdict in favor of the defendant-respondent manufacturer of that general-purpose machine is supported by the evidence; the machine was not ready for use until dies were installed by the purchaser (plaintiff’s employer) to accommodate work to be performed on it. Furthermore, upon all the evidence, plaintiff must be found guilty of contributory negligence as a matter of law. We have examined plaintiff’s remaining contentions and find them to be without merit. Latham, J. P., Cohalan, Margett and Damiani, JJ., concur.